Name: Commission Implementing Regulation (EU) No 409/2014 of 23 April 2014 entering a name in the register of traditional specialities guaranteed (Bacalhau de Cura Tradicional Portuguesa (TSG))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  fisheries;  foodstuff;  marketing
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 121/20 COMMISSION IMPLEMENTING REGULATION (EU) No 409/2014 of 23 April 2014 entering a name in the register of traditional specialities guaranteed (Bacalhau de Cura Tradicional Portuguesa (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, Portugal's application to register the name Bacalhau de Cura Tradicional Portuguesa was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Bacalhau de Cura Tradicional Portuguesa should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Bacalhau de Cura Tradicional Portuguesa (TSG) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom of Annex II to Commission Regulation (EC) No 1216/2007 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 292, 8.10.2013, p. 8. (3) Commission Regulation (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 275, 19.10.2007, p. 3).